Title: From George Washington to Abraham Skinner, 22 August 1782
From: Washington, George
To: Skinner, Abraham


                  
                     Sir
                     Head Quarters Newburgh Augst 22. 1782
                  
                  To prevent any confusion & irregularity in the Department of Commissy of Prisoners, which might ensue upon your leaving the Office abruptly in consequence of the late arrangement of that Department; it is my request you will continue to perform the functions of the Office of Commissy Genl of Prisoners, untill the accounts can be settled, and the business & Papers of the Department so arranged as that your retiring from it, will not be attended with any ill consequences on the part of the Public.  I am Sir Your Most Obed. Servt.
                  
               